United States Court of Appeals
                       For the First Circuit
No. 19-1818

                       STATE OF RHODE ISLAND,

                        Plaintiff, Appellee,

                                 v.

   SHELL OIL PRODUCTS CO., L.L.C.; CHEVRON CORP.; CHEVRON USA,
 INC.; EXXONMOBIL CORP.; BP, PLC; BP AMERICA, INC.,; BP PRODUCTS
      NORTH AMERICA, INC.; ROYAL DUTCH SHELL P.L.C.; MOTIVA
   ENTERPRISES, L.L.C.; CITGO PETROLEUM CORP.; CONOCOPHILLIPS;
   CONOCOPHILLIPS CO.; PHILLIPS 66; MARATHON OIL CO.; MARATHON
PETROLEUM CORP.; MARATHON PETROLEUM CO., L.P.; SPEEDWAY, L.L.C.;
     HESS CORP.; LUKOIL PAN AMERICAS L.L.C.; AND DOES 1-100,

                      Defendants, Appellants,

                  GETTY PETROLEUM MARKETING, INC.

                             Defendant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

         [Hon. William E. Smith, Chief U.S. District Judge]


                               Before

                        Howard, Chief Judge
                   and Thompson, Circuit Judge.*


           Theodore J. Boutrous, Jr., with whom Joshua S. Lipshutz,

     * Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion in this case. The remaining two
panelists therefore issued the opinion pursuant to 28 U.S.C.
§ 46(d).
Anne Champion, Gibson, Dunn & Crutcher LLP, Gerald J. Petros, Robin
L. Main, Ryan M. Gainor, Hinckley, Allen & Snyder LLP, Neal S.
Manne, Susman Godfrey LLP, John A. Tarantino, Patricia K. Rocha,
Nicole J. Benjamin, Adler Pollock & Sheehan P.C., Philip H. Curtis,
Nancy G. Milburn, Matthew T. Heartney, Arnold & Porter Kaye Scholer
LLP, Matthew T. Oliverio, Oliverio & Marcaccio LLP, Theodore V.
Wells, Jr., Daniel J. Toal, Jaren Janghorbani, Kannon Shanmugam,
Paul, Weiss, Rifkind, Wharton, Garrison LLP, Jeffrey S. Brenner,
Nixon Peabody LLP, David C. Frederick, Brendan J. Crimmins, Grace
W. Knofczynski, Kellogg, Hansen, Todd, Figel & Frederick,
P.L.L.C., Daniel B. Levin, Jerome C. Roth, Elizabeth A. Kim,
Munger, Tolles & Olson LLP, John E. Bulman, Stephen J.
MacGillivray, Pierce Atwood LLP, Nathan P. Eimer, Pamela R.
Hanebutt, Lisa S. Meyer, Raphael Janove, Ryan J. Walsh, Eimer Stahl
LLP, Michael J. Colucci, Olenn & Penza, LLP, Sean C. Grimsley,
Jameson R. Jones, Bartlit Beck LLP, Robert G. Flanders, Jr.,
Timothy K. Baldwin, Whelan, Corrente, Flanders, Kinder & Siket
LLP, Steven M. Bauer, Margaret A. Tough, Latham & Watkins LLP,
Jeffrey B. Pine, Patrick C. Lynch, Lynch & Pine, Shannon S. Broome,
Shawn Patrick Regan, Ann Marie Mortimer, Hunton Andrews Kurth LLP,
Jason C. Preciphs, Roberts, Carroll, Feldstein & Peirce, INC., J.
Scott Janoe, Matthew Allen, Megan Berge, Baker Botts L.L.P., Lauren
Motola-Davis, Samuel A. Kennedy-Smith, Lewis Brisbois Bisgaard &
Smith LLP, Jeffrey S. Brenner, Nixon Peabody LLP, Stephen M.
Prignano, Mcintyre Tate LLP, James Stengel, Robert Reznick, and
Orrick, Herrington & Sutcliffe, LLP, were on brief for appellants.
          Victor M. Sher, with whom Matthew K. Edling, Sher Edling
LLP, and Neil F.X. Kelly, Assistant Attorney General, were on brief
for appellee.
          Steven P. Lehotsky, U.S. Chamber Litigation Center,
Peter D. Keisler, Tobias S. Loss-Eaton, and Sidley Austin LLP, on
brief for Chamber of Commerce of The United States of America,
amicus curiae.
          Patrick Parenteau, Vermont Law School, Harold Hongju
Koh, Conor Dwyer Reynolds, Peter Gruber Rule of Law Clinic, and
Yale Law School, on brief for Former U.S. Government Officials,
amicus curiae.
          Gerson H. Smoger, Smoger & Associates, P.C., Anthony
Tarricone, and Kreindler & Kreindler, LLP, on brief for Senator
Sheldon Whitehouse, Senator Jack Reed, and Senator Edward Markey,
amicus curiae.
          Scott L. Nelson, Allison M. Zieve, and Public Citizen
Litigation Group, were on brief for Public Citizen, amicus curiae.
          Robert S Peck and Center For Constitutional Litigation,
P.C., on brief for The National League of Cities; The U.S.
Conference of Mayors; and The International Municipal Lawyers
Association, amicus curiae.
          Amy Williams-Derry, Daniel P. Mensher, Alison S.
Gaffney, and Keller Rohrback L.L.P., on brief for Robert Brulle,
Center for Climate Integrity, Justin Farrell, Benjamin Franta,
Stephan Lewandowsky, Naomi Oreskes, Geoffrey Supran, and The Union
of Concerned Scientists, amicus curiae.
          William A. Rossbach and Rossbach Law, PC on brief for
Mario J. Molina, Michael Oppenheimer, Robert E. Kopp, Friederike
Otto, Susanne C. Moser, Donald J. Wuebbles, Gary B. Griggs, Peter
C. Frumhoff and Kristina Dahl, amicus curiae.
          Peter Huffman on brief for Natural Resources Defense
Council, amicus curiae.
          Xavier Becerra, Attorney General for the State of
California, David A. Zonana, Supervising Deputy Attorney General,
Erin Ganahl, Deputy Attorney General, Heather Leslie, Deputy
Attorney General, Maura Healey, Attorney General for the
Commonwealth of Massachusetts, Seth Schofield, Senior Appellate
Counsel, William Tong, Attorney General of Connecticut, Kathleen
Jennings, Attorney General of Delaware, Clare E. Connors, Attorney
General of Hawaii, Aaron M. Frey, Attorney General of Maine, Brian
E. Frosh, Attorney General of Maryland, Keith Ellison, Attorney
General of Minnesota, Gurbir S. Grewal, Attorney General of New
Jersey, Letitia James, Attorney General of New York, Ellen F.
Rosenblum, Attorney General of Oregon, Thomas J. Donovan, Attorney
General of Vermont, and Robert W. Ferguson, Attorney General of
Washington on brief for Commonwealth of Massachusetts, State of
California, State of Connecticut, State of Delaware, State of
Hawaii, State of Maine, State of Maryland, State of Minnesota,
State of New Jersey, State of New York, State of Oregon, State of
Vermont, and State of Washington, amicus curiae.
          Matthew D. Hardin on brief for Energy Policy Advocates,
amicus curiae.


                        October 29, 2020
            THOMPSON, Circuit Judge.          Rhode Island is salty about

losing its already limited square footage to rising sea levels

caused by climate change.          Facing property damage from extreme

weather events and otherwise losing money to the effects of climate

change, Rhode Island sued a slew of oil and gas companies for the

damage caused by fossil fuels while those companies misled the

public about their products' true risks.

            Because those claims were state law claims, Rhode Island

filed suit in state court.        The oil companies, seeing many grounds

for federal jurisdiction, removed the case to federal district

court.     Rhode Island opposed removal and asked that the district

court kindly return the lawsuit to state court. The district court

obliged and allowed Rhode Island's motion for remand.

            The oil companies appealed the district court's order to

us and a heated debate ensued over the scope of our review.            After

careful    consideration,    we    conclude    that   28 U.S.C.   §   1447(d)

permits our review of remand orders only to the extent that the

defendant's grounds for removal are federal-officer jurisdiction,

pursuant    to   28 U.S.C.   § 1442    or     civil   rights   jurisdiction,

pursuant to 28 U.S.C. § 1443.        The oil companies make no argument

that this is a civil rights case and we conclude the allegations

in Rhode Island's state court complaint do not give rise to

federal-officer jurisdiction.         Having jurisdiction to review no




                                    - 4 -
more than that question, we affirm the district court's remand

order.

                               BACKGROUND

                     Rhode Island's State Court Case

              We summarize Rhode Island's claims, taking all well-

pleaded allegations in its state court complaint as true for the

purposes of our analysis.     Ten Taxpayer Citizens Grp. v. Cape Wind

Assocs., LLC, 373 F.3d 183, 186 (1st Cir. 2004).

              In 2018, faced with rising sea levels, higher average

temperatures and extreme heat days, more frequent and severe

floods, tropical storms, hurricanes, and droughts, Rhode Island

sued, in state court, nearly every oil and gas company under the

sun.1       According to Rhode Island, the companies knew that their

fossil fuel products were hazardous to the planet and concealed

those risks, instead opting to market their products in Rhode

Island and promote "antiscience campaigns."        The oil companies

actively worked to muddy the waters of scientific consensus,

collecting decades of detailed research into the global impact of

fossil fuels but hiding the results.

              All of this left the state up the creek without a paddle

once the effects of fossil fuels became more clear, working to

combat the effects of a warming planet and an extreme climate.


        1
       The defendants are unified in their arguments about the
issues before us, so we treat them as one group in our analysis.


                                  - 5 -
And those effects are no joke.        Most Rhode Island cities and towns

are below the floodplain and New England as a whole is losing

ground to the ocean at a rate three to four times faster than the

global average (and Rhode Island is hardly big enough to sacrifice

so much of its land).          Those rising sea levels have already

increased erosion and the damage of storm surges along Rhode

Island's coast.     On top of the work it has already done to respond

to these environmental crises, Rhode Island anticipates that the

costs will only grow as it responds to more frequent and extreme

flooding and other storm damage.

             Rhode Island therefore brought this lawsuit "to ensure

that   the    parties   who   have   profited   from   externalizing   the

responsibility for [climate change] bear the costs of those impacts

on Rhode Island."       Or, as the district court aptly summarized:

"Climate change is expensive, and the State wants help paying for

it."   Rhode Island v. Chevron Corp., 393 F. Supp. 3d 142, 146

(D.R.I. 2019).

             The state court complaint lists state causes of action:

public nuisance, various products liability claims, trespass,

impairment of public trust resources, and violation of the state's

Environmental Rights Act.       The theories of liability vary to fit

each cause of action, but at its core, Rhode Island's claim is

simple:      the oil companies knew what fossil fuels were doing to




                                     - 6 -
the environment and continued to sell them anyway, all while

misleading consumers about the true impact of the products.

                           District Court Litigation

            The oil companies removed the case to the district court,

arguing that it falls within federal jurisdiction under a variety

of theories.     The oil companies contended that removal was proper

pursuant to 28 U.S.C. § 1441, which permits removal of any cases

that could have been originally brought in federal court.                   To

support that ground for removal, the oil companies in turn argued

that the district court could have had jurisdiction over the case

from the start per 28 U.S.C. § 1331 because the complaint presents

a federal question.         The oil companies also argued that any of a

flock of specific jurisdiction statutes provided the necessary

hook to keep the case in federal court, citing the federal-officer

removal statute, the Outer Continental Shelf Lands Act, federal-

enclave    jurisdiction,        the    bankruptcy-removal      statute,     and

admiralty jurisdiction.

            Rhode Island disagreed with all of these arguments and

moved for the case to be remanded to state court.

            The district court evaluated each of the oil companies'

claims    and   saw   no   federal    jurisdiction   lurking   within     Rhode

Island's state causes of action.          Accordingly, the district court

ordered the case remanded to state court.




                                      - 7 -
                         Questions on Appeal

          The oil companies appealed the remand order to us.             As

we   detail   below,   Rhode   Island    argues    that    our    appellate

jurisdiction is limited by 28 U.S.C. § 1447(d) to considering only

whether the district court was wrong about federal-officer removal

and forsaking the other grounds for removal claimed below.            Rhode

Island, of course, contends the district court was correct to

reject the federal-officer removal theory.        The oil companies read

§ 1447(d) to authorize appellate review of the entire remand order

and tell us that, were we to review the entire order, we would

find that the district court improperly remanded the case.          Should

we limit our review only to the federal-officer jurisdiction

question, the oil companies are confident we will still find

federal jurisdiction.

                               OUR TAKE

          The first question we must resolve is the scope of our

review of this appeal under 28 U.S.C. § 1447(d).          Is our appellate

jurisdiction limited to the types of removal listed in § 1447(d)

or may we examine every basis for removal alleged by the oil

companies and rejected by the district court?         We begin with the

statute and then detail our interpretation of it, peppering our

discussion with each side's contentions along the way.           Concluding

that our review is cabined to the question of whether the district

court has jurisdiction over this case pursuant to federal officer


                                 - 8 -
removal, we then analyze whether Rhode Island's complaint meets

that threshold, and ultimately conclude it does not.

                        Scope of Appellate Review

            Section    1447(d)    of     Title    28     United    States   Code,

provides:

            An order remanding a case to the State court
            from which it was removed is not reviewable on
            appeal or otherwise, except that an order
            remanding a case to the State court from which
            it was removed pursuant to section 1442 or
            1443 of this title shall be reviewable by
            appeal or otherwise.

            Section 1442, in turn, authorizes defendants to remove

from state court cases involving "[f]ederal officers or agencies"

and § 1443 permits removal of civil rights cases.                    The parties

dispute   whether     this   provision    means     we   only     have   appellate

jurisdiction   over    the   portion     of   the   remand      order    rejecting

federal-officer jurisdiction or whether the entire remand order

falls within our purview.

            Rhode Island argues that § 1447(d) only permits us to

review the district court's order so far as it applies to the

federal-officer jurisdiction argument.                 Though our Circuit has

held that § 1447(d) generally prohibits review of remand orders

with only narrow exceptions, see Ochoa Realty Corp. v. Faria, 815
F.2d 812, 815 (1st Cir. 1987), we have not yet addressed the

precise question presented here.          Though this is not a popularity

contest, Rhode Island counts among its friends nearly all of the


                                   - 9 -
circuits that have weighed in on the topic and have limited

appellate review to federal officer or civil rights removal.   See

Bd. of Cty. Commissioners of Boulder Cty. v. Suncor Energy (U.S.A.)

Inc., 965 F.3d 792, 802 (10th Cir. 2020); Mayor & City Council of

Baltimore v. BP P.L.C., 952 F.3d 452, 459 (4th Cir. 2020), cert.

granted sub nom. BP P.L.C. v. Mayor & City Council Baltimore, No.

19-1189 (U.S. Oct. 2, 2020); Cty. of San Matteo v. Chevron Corp.,

960 F.3d 586, 595-96 (9th Cir. 2020), Jacks v. Meridian Resource

Co., 701 F.3d 1224, 1229 (8th Cir. 2012); Patel v. Del Taco, Inc.,

446 F.3d 996, 998 (9th Cir. 2006); Alabama v. Conley, 245 F.3d
1292, 1293 n.1 (11th Cir. 2001); Davis v. Glanton, 107 F.3d 1044,

1047 (3d Cir. 1997); State Farm Mut. Auto Ins. Co. v. Baasch, 644
F.2d 94, 97 (2d Cir. 1981).2

          The oil companies tell us that a plain text reading of

§ 1447(d) easily answers this question. In short, the word "order"

means the district court's entire remand order both times that it

appears in § 1447(d), so we have appellate jurisdiction to review

the entirety of the remand order and consider whether any of the

grounds asserted below for jurisdiction are sufficient to keep

this suit in federal court.    They lean on the Seventh Circuit's




     2 The Supreme Court recently granted a writ of certiorari to
resolve the circuit split on this question. BP P.L.C. v. Mayor &
City Council Baltimore, No. 19-1189 (U.S. Oct. 2, 2020).


                               - 10 -
decision    in   Lu    Junhong    v.    Boeing   Co.,   which   adopted     this

interpretation.       792 F.3d 805, 811 (7th Cir. 2015).

            In   Lu    Junhong,    the    Seventh   Circuit     evaluated    the

provision at issue here and concluded that "to say that a district

court's 'order' is reviewable is to allow appellate review of the

whole order, not just of particular issues or reasons." 792 F.3d

at 811.    In its analysis, the Seventh Circuit primarily relied on

the Supreme Court's decision in Yamaha Motor Corp., U.S.A. v.

Calhoun, 516 U.S. 199 (1996).            In Yamaha, the Court examined the

scope of appellate jurisdiction over a district court order during

an interlocutory appeal under 28 U.S.C. § 1292(b). 516 U.S. at

205.   For its part, § 1292(b) provides:

            When a district judge, in making in a civil
            action an order not otherwise appealable under
            this section, shall be of the opinion that
            such order involves a controlling question of
            law as to which there is substantial ground
            for difference of opinion and that an
            immediate appeal from the order may materially
            advance the ultimate termination of the
            litigation, he shall so state in writing in
            such order. The Court of Appeals . . . may
            thereupon, in its discretion, permit an appeal
            to be taken from such order[.]

28 U.S.C. § 1292(b) (emphasis added); see Yamaha Motor Corp., 516
U.S. at 205 (quoting section and emphasizing same language).                The

Yamaha Court held that the language of § 1292(b) permitted an

appellate court to review the entire order, rather than being bound

by the district court's framing of the "controlling question."



                                       - 11 -
516 U.S. at 205.       The Seventh Circuit reasoned that Yamaha's

understanding of "order" was the same interpretation called for in

§ 1447(d).

             Seeing all of this, the oil companies rely on Lu Junhong

and Yamaha for their conclusion that the entirety of the district

court's remand order is fair game.       The Seventh Circuit pronounced

its   interpretation   of   the   word   "order"    in   Lu   Junhong   to    be

"entirely textual," 792 F.3d at 812, and so the oil companies would

have us resolve this question with the same allegedly textual

approach.

             We agree, of course, that we begin with the language of

the statute.     In re Fin. Oversight & Mgmt. Bd. for Puerto Rico,

919 F.3d 121, 128 (1st Cir. 2019), cert. denied sub nom. Assured

Guar. Corp. v. Fin. Oversight & Mgmt. Bd. for Puerto Rico, 140 S.

Ct. 855 (2020).     But a plain text interpretation (of the sort the

oil companies promote) is only appropriate where the statutory

language that applies to the word "order" is unambiguous.                    See

Babb v. Wilkie, 140 S. Ct. 1168, 1177 (2020) ("Where . . . the

words of a statute are unambiguous, the judicial inquiry is

complete.")     (internal   quotation    marks     and   citation   omitted)

(alteration adopted).       "The plainness or ambiguity of statutory

language is determined by reference to the language itself, the

specific context in which that language is used, and the broader

context of the statute as a whole."        In re Fin. Oversight & Mgmt.


                                  - 12 -
Bd. for Puerto Rico, 919 F.3d at 128 (quoting Robinson v. Shell

Oil Co., 519 U.S. 337, 341 (1997)).

          The first phrase of § 1447(d) ("[a remand] order . . .

is not reviewable on appeal or otherwise") is clear that the

section is an overall prohibition on appellate review of remand

orders.   The second phrase is where things get cloudy.     Section

1447(d) provides for exceptions to that general prohibition on

review ("except that an order remanding a case to the State court

from which it was removed pursuant to section 1442 or 1443 of this

title shall be reviewable by appeal or otherwise"), but is latently

ambiguous because § 1447(d) "does not expressly contemplate the

situation in which removal is done pursuant to [federal officer

removal] and other grounds."     Suncor Energy (U.S.A.) Inc., 965
F.3d at 805 (emphasis in original).     In that circumstance (which

is the case here), the provision leaves open whether the entire

remand order or only the part that rejects federal-officer removal

is reviewable.

          Seeing this ambiguity, we are unmoved by the Seventh

Circuit's reasoning in Lu Junhong because the "entirely textual"

analysis there was premised on clarity that § 1447(d) lacks.    See
792 F.3d at 812.   The Tenth Circuit examined the same question we

are faced with here and noted that to make its textual analysis

function in Lu Junhong, the Seventh Circuit had to bend the rules.




                               - 13 -
           The Lu Junhong court impliedly conceded [that
           there is ambiguity § 1447(d)] in asserting
           that "Section 1447(d) itself authorizes review
           of the remand order, because the case was
           removed (in part) pursuant to § 1442." 792
F.3d at 811 (emphasis added). In other words,
           to convey its point that the plain language of
           § 1447(d) creates plenary review of a remand
           order upon invocation of a federal officer
           removal basis, the Seventh Circuit was forced
           to modify that language with a clarifying
           parenthetical   entirely   absent   from   the
           statutory text.

Suncor Energy (U.S.A.) Inc., 965 F.3d at 805.     We are similarly

unwilling, when faced with an ambiguous provision, to force an

interpretation in the name of simplicity. Instead, we will conduct

a more holistic analysis.

           Beginning with the overall purpose of the statute, we

note that the Supreme Court has weighed in on § 1447 when answering

a different question, so we are not starting our work from scratch.

See Powerex Corp. v. Reliant Energy Servs., Inc., 551 U.S. 224

(2007).   We know that "[t]he authority of appellate courts to

review district-court orders remanding removed cases to state

court is substantially limited by [§ 1447]" and that if a district

court says that it is remanding a case for lack of subject-matter

jurisdiction (as it did here), we should only review whether that

"characterization was colorable."   Powerex Corp., 551 U.S. at 229,

234.   Another strike against a broad reading yielding a searching

review of the district court's remand order.




                              - 14 -
             Turning to the structure of the provision, the point of

§ 1447(d),    by   its   text,   is   to   limit   appellate   review.   The

provision begins with a complete ban on our review of the remand

order and then pivots to two precise exceptions.               See § 1447(d)

("a remand order . . . is not reviewable").            This general ban is

because, despite our best efforts, appeals can move at a glacial

pace and "[l]engthy appellate disputes . . . would frustrate the

purpose of § 1447(d)."       Powerex Corp., 551 U.S. at 234.         The oil

companies tell us that it would not take much longer to review the

entire order if we were already wading into the waters of the

federal-officer removal question, but even if that were true here

(and we are not confident it is) that does not change the section's

purpose.   See Christopher v. Stanley-Bostitch, Inc., 240 F.3d 95,

99 (1st Cir. 2001) ("[Section 1447(d)'s] limitation is intended to

prevent prolonged litigation of the remand issue, and to minimize

interference in state court proceedings by the federal courts, for

reasons of comity.") (citation omitted).

             Considering all of this, we are persuaded that to allow

review of every alleged ground for removal rejected in the district

court's order would be to allow § 1447(d)'s exception clause to

swallow the general rule prohibiting review and, thus, a narrow

construction is appropriate.          See Suncor Energy (U.S.A.) Inc., 965
F.3d at 805 (interpreting the same provision and citing Comm'r of

Internal Revenue v. Clark, 489 U.S. 726, 739 (1989) ("In construing


                                      - 15 -
provisions . . . in which a general statement of policy is

qualified by an exception, we usually read the exception narrowly

in order to preserve the primary operation of the provision.")).

            One more thing:        we assume Congress is "'aware of the

universality of th[e] practice' of denying appellate review of

remand orders when Congress creates a new ground for removal."

Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 128 (1995)

(alteration     in        original)      (citation   omitted)    (addressing

§ 1447(d)).    The final feather in the cap of this analysis then is

that Congress amended this section as recently as 2011 and yet

again refrained from clearly permitting plenary review of remand

orders.3    See Removal Clarification Act of 2011, Pub. L. No. 112-

51, 125 Stat. 545 (2011).

            This     is    where   the    oil   companies'   Yamaha   argument

resurfaces.     Prior to the 2011 amendment to § 1447(d), Yamaha

interpreted "order" to mean everything decided by the district



     3   Prior to its most recent amendment, § 1447(d) provided:
            An order remanding a case to the State court
            from which it was removed is not reviewable on
            appeal or otherwise, except that an order
            remanding a case to the State court from which
            it was removed pursuant to section 1443 of
            this title shall be reviewable by appeal or
            otherwise.

28 U.S.C. § 1447 (1996). Congress added the phrase "section 1442
or" to the exception clause and left the provision otherwise
untouched.


                                      - 16 -
court. 516 U.S. at 205.            So, the reasoning goes, the relative

Congressional inaction on § 1447(d) in 2011 was actually Congress

ratifying the Yamaha understanding of the word "order" rather than

the decades-long deluge of appellate court interpretations of

§ 1447 generally.        See, e.g., Powerex Corp., 551 U.S. at 229;

Christopher, 240 F.3d at 99.          But Yamaha was interpreting the word

"order" in a different provision, § 1292(b), and in a different

procedural    posture,    an   interlocutory        appeal.       No    branch   of

statutory interpretation says that we should assume Congress is

silently adopting court-determined definitions from other statutes

when the law in question has its own long history of application

and we are not going to plant that seed now.

             To   sum   this   up:    we   read    § 1447(d)     as    prohibiting

appellate review of district court orders remanding cases for lack

of subject matter jurisdiction, except for the components of those

orders, should they exist, where the district court rejects a

defendant's attempt to remove a case under federal-officer removal

or civil rights removal.

                          Federal-Officer Removal

             With the question of our jurisdiction resolved, we turn

to the merits that are within our purview:               did the district court

err   when   it   concluded    that     it   did   not    have   subject-matter

jurisdiction over this case pursuant to 28 U.S.C. § 1442(a)(1),

the federal-officer removal statute? We review de novo a "district


                                      - 17 -
court's decision to remand a case to state court," Amoche v.

Guarantee Tr. Life Ins. Co., 556 F.3d 41, 48 (1st Cir. 2009), "and,

thus,    [the       district   court's]    underlying     conclusion[s]"        as   to

subject matter jurisdiction, Rhode Island Fishermen's All., Inc.

v. Rhode Island Dep't of Envtl. Mgmt., 585 F.3d 42, 47 (1st Cir.

2009).

               Private actors sued in state court can remove the case

to federal court where the private actor is "acting under [any

federal    officer],       for    any   act   under   color     of    such   office."

28 U.S.C. § 1442(a)(1); accord Camacho v. Autoridad de Telefonos

de Puerto Rico, 868 F.2d 482, 486-87 (1st Cir. 1989).                          "Acting

under" connotes "subjection, guidance, or control" and involves

"an effort to assist, or to help carry out, the duties or tasks of

the federal superior."           Watson v. Phillip Morris Companies, Inc.,

551 U.S. 142, 152 (2007) (citations omitted).

               To    succeed     in   their   argument    that       federal-officer

removal is proper in this case, the oil companies must show that

they were acting under a federal officer's authority, that they

will assert a colorable federal defense to the suit, and that there

exists "a nexus" between the allegations in the complaint and

conduct undertaken at the behest of a federal officer.                       Jefferson

Cty., Ala. v. Acker, 527 U.S. 423, 431 (1999) (internal quotation

marks    and    citations      omitted).       If   the   oil    companies     cannot




                                        - 18 -
demonstrate all three of these elements, they cannot remove the

case to federal court under § 1442.

           To support their argument, the oil companies point us to

three   contracts    with   the   federal   government   related   to   the

production of oil and argue that they were "acting under" a federal

officer because they "help[ed] the Government to produce an item

that it needs."     See Watson, 551 U.S. at 153.    Specifically, these

contracts involved (1) oil extraction from the Elk Hills Naval

Petroleum Reserve, (2) oil extraction under the Outer Continental

Shelf Land Act ("OCSLA"), and (3) CITGO fuel supply agreements.

In the Elk Hills Reserve Contract, Standard Oil, a predecessor of

Chevron, and the U.S. Navy entered into a contract whereby Standard

would limit its extraction to ensure adequate reserves for the

Navy, but Standard "could dispose of the oil they extracted as

they saw fit."      County of San Mateo v. Chevron Corp., 960 F.3d
586, 602 (9th Cir. 2020).         In the OCSLA leases, some of the oil

companies agreed to mineral leases with the U.S. Government to

extract oil and natural gas from the Outer Continental Shelf, but

there appears to be no "close supervision" of this extraction or

production of oil "specially conformed to government use."              See

Suncor (U.S.A.), Inc., 965 F.3d at 822, 825.         And finally, CITGO

entered into a contract to provide oil to the Naval Exchange

Service Command ("NEXCOM") service stations on naval bases. County

of San Mateo, 960 F.3d at 600-01.


                                   - 19 -
           At first glance, these agreements may have the flavor of

federal officer involvement in the oil companies' business, but

that mirage only lasts until one remembers what Rhode Island is

alleging   in    its   lawsuit.        Rhode     Island   is   alleging   the   oil

companies produced and sold oil and gas products in Rhode Island

that were damaging the environment and engaged in a misinformation

campaign about the harmful effects of their products on the earth's

climate.   The contracts the oil companies invoke as the hook for

federal-officer jurisdiction mandate none of those activities. See

Camacho, 868 F.2d   at     486    (jurisdiction      clearly   proper   where

defendants were under "express orders, control[,] and directions

of federal officers").          The Elk Hills Reserve contract and OCSLA

lease address extraction, not distribution or marketing, and the

NEXCOM contract only implicates any of those activities on Naval

bases, which are explicitly not a part of Rhode Island's case.

There is simply no nexus between anything for which Rhode Island

seeks damages and anything the oil companies allegedly did at the

behest of a federal officer.             Accordingly, we conclude that the

district court properly found that there is no subject-matter

jurisdiction under the federal-officer removal statute.

                                      CONCLUSION

           Solely      having    appellate       jurisdiction    to   review    the

district court's remand order to the extent that it denies federal-

officer removal, we affirm.            Costs awarded to Rhode Island.


                                        - 20 -